The defendant supervisors were about to let a contract for the erection of a residence and garage at the county hospital for the county physician in charge of that hospital. Plaintiffs are taxpayers and sought to enjoin the execution of the contract. A demurrer was interposed to the complaint and sustained, and plaintiffs appeal.
[1] Section 4041 of the Political Code fixes the powers and duties of boards of supervisors, and subdivision 7 authorizes them among other things, to construct hospitals and almsbouses ". . . and such other public buildings as may be necessary to carry out the work of the county government. . . ." There can be no doubt that under the power to construct and maintain a county hospital such buildings as may be reasonably necessary for that purpose may be constructed by the board of supervisors, and if in their judgment the proper management and control of the county hospital requires that a residence and outbuildings be constructed for the county physician that the supervisors would have the power so to do under the statute in question.
Judgment affirmed.
Shaw, C. J., Lawlor, J., Sloane, J., Shurtleff, J., Waste, J., and Lennon, J., concurred. *Page 204